UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended June 30, 2013. ☐ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. Commission File Number: 001-34930 EXAMWORKS GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 27-2909425 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3, N.E., SUITE 2625 ATLANTA, GEORGIA 30305 (Address of principal executive offices) Telephone Number (404) 952-2400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days: Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes ☐ No ☒ As of July 25, 2013, ExamWorks Group, Inc. had 35,441,996 shares of Common Stock outstanding. 1 EXAMWORKS GROUP, INC. AND SUBSIDIARIES June 30, 2013 FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets as of December 31, 2012 and June 30, 2013 (Unaudited) 3 Consolidated Statements of Comprehensive Loss for the three and six months ended June 30, 2012 and 2013 (Unaudited) 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2013 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 41 Item 4. Controls and Procedures 41 PART II – Other Information Item 1. Legal Proceedings 41 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 42 Signatures 44 2 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share and per share amounts) (Unaudited) December 31, June 30, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Other receivables 21 — Prepaid expenses Deferred tax assets 16 18 Other current assets Total current assets Property, equipment and leasehold improvements, net Goodwill Intangible assets, net Long-term accounts receivable, less current portion Deferred tax assets, noncurrent Deferred financing costs, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Accrued interest expense Deferred revenue Current portion of subordinated unsecured notes payable Current portion of contingent earnout obligation 91 94 Current portion of working capital facilities — Other current liabilities Total current liabilities Senior unsecured notes payable Senior secured revolving credit facility and working capital facilities, less current portion Long-term subordinated unsecured notes payable, less current portion Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.0001 par value; Authorized 50,000,000 shares; no shares issued and outstanding at December 31, 2012 and June 30, 2013 — — Common stock, $0.0001 par value; Authorized 250,000,000 shares; issued and outstanding 34,341,360 and 35,374,857 shares at December 31, 2012 and June 30, 2013, respectively 3 4 Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Treasury stock, at cost; Outstanding 905,349 shares at December 31, 2012 and June 30, 2013 ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Loss (In thousands, except share and per share amounts) (Unaudited) For the three months ended June 30, For the six months ended
